Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 11, 2017

The Court of Appeals hereby passes the following order:

A17E0027. TAYLOR INVESTMENT PARTNERS, II, LLC et al. v. MOE’S
    FRANCHISOR LLC.

       Taylor Investment Partners, II, LLC, et al. have filed an Emergency Motion to
Stay Enforcement of Temporary Restraining Order, and subsequently filed an
application for discretionary appeal that has been docketed as Case Number
A17D0243. The trial court’s order at issue, filed yesterday, directs the two restaurants
involved to “immediately cease, desist and shut down operations” and “immediately
de-identify the Restaurants from the Moe’s trademarks and trade names in any
manner whatsoever,” among other things. The order also provides that it shall remain
in effect for 30 days, unless the trial court orders otherwise.
       “In the exercise of its inherent power, this Court may issue such orders or give
such direction to the trial court as may be necessary to preserve jurisdiction of an
appeal or to prevent the contested issue from becoming moot.” Court of Appeals Rule
40 (b). After considering the motion to stay, the order, and the exhibits presented, the
motion to stay is hereby GRANTED. The superior court’s order of January 10, 2017
is stayed until this court considers Taylor Investment Partners’ application for
discretionary appeal or until further order of this court.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/11/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                        , Clerk.